 Case 3:20-cv-00926-NJR Document 10 Filed 12/14/20 Page 1 of 5 Page ID #55




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JOQUWON GARCIA,                                   )
                                                   )
                Plaintiff,                         )
                                                   )
 vs.                                               )           Case No. 20-cv-926-NJR
                                                   )
                                                   )
 PAMELA S. SCOTT, CHRISTOPHER                      )
 THOMPSON, CARLA MCBRIDE,                          )
 MARCUS MYERS, S. MERCIER, J.                      )
 REID, DEBBIE KNAUER, and JOHN                     )
 DOES,                                             )
                                                   )
                Defendants.                        )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Joquwon Garcia, who at the time he filed his Complaint was an inmate of the

Illinois Department of Corrections (“IDOC”) at Pinckneyville Correctional Center, brings this

action for deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. In his Complaint

(Doc. 1), Garcia alleges he was retaliated against in violation of the First Amendment. He also

alleges a claim for intentional infliction of emotional distress under state law. He seeks declaratory

judgment and monetary damages.

       This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to filter

out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for money

damages from a defendant who by law is immune from such relief must be dismissed. 28 U.S.C.

§ 1915A(b).

                                                  1
 Case 3:20-cv-00926-NJR Document 10 Filed 12/14/20 Page 2 of 5 Page ID #56




                                          The Complaint

       Garcia makes the following allegations in the Complaint (Doc. 1): On October 16, 2019,

while at Murphysboro Correctional Center, Garcia received a disciplinary report from Pamela S.

Scott for sexual misconduct (Id. at pp. 9 and 13). Although he admits he had his hands down his

pants, he was scratching because of a rash and not pleasuring himself. At the adjustment committee

hearing, he explained to McBride and Myers that he had an untreated itching problem, but he was

found guilty of sexual misconduct (Id. at p. 9). He later received treatment for the rash. He wrote

a grievance to clear his name, but it was rejected.

       After the finding of guilt, Garcia was identified as a sexual pervert by officers and inmates

(Doc. 1, p. 9). He was transferred to Pinckneyville Correctional Center on the same day he received

the ticket where he was harassed by John Doe guards in segregation. He was given a filthy, worn

mattress and denied adequate clothing, bedding, and hygiene items until he left segregation. They

also heckled him and told others he was a sexual pervert. He believes that the segregation officers

took these actions in retaliation for filing the grievance to try to clear his name (Id. at p. 10). He

went the winter without adequate clothing and bedding. He wrote a grievance about the lack of

items, but Mercier denied the grievance in violation of the grievance procedures. Specifically, he

held the grievance in excess of 90 days before submitting his decision to the warden (Id.).

       Garcia alleges that because he has been labeled a sexual pervert by the guards, he suffered

emotionally and physically (Doc. 1, p. 11). He lost weight, cried for hours, questioned his

sexuality, and contemplated suicide (Id.).

                                             Discussion

       Simply put, Garcia’s Complaint fails to state a claim. Garcia seeks to allege two counts:

       Count 1:        Intentional infliction of emotional distress claim against Defendants for
                       labeling him a sexual pervert.

                                                  2
 Case 3:20-cv-00926-NJR Document 10 Filed 12/14/20 Page 3 of 5 Page ID #57




       Count 2:        First Amendment retaliation claim against Defendants for refusing to
                       provide him with basic necessities including clothes, bedding, and
                       hygiene items in retaliation for filing a grievance.

       Although Garcia identifies Scott, McBride, and Myers as defendants, he fails to allege that

they retaliated against him or subjected him to intentional infliction of emotional distress. Garcia

alleges that Scott wrote the sexual misconduct ticket and McBride and Myers found him guilty on

the ticket, but he fails to allege that it was those officers who labeled him a sexual pervert and

caused him emotional distress. Further, there is no indication that they retaliated against him

because his Complaint alleges retaliation only by the unknown segregation officers.

       He also fails to state a claim against Christopher Thompson, J. Reid, and Debbie Knauer.

He lists them as defendants in the caption of his Complaint but fails to allege that they participated

in any way in the violation of his constitutional rights in his statement of claim. He identifies

Thompson as the warden of Pinckneyville, J. Reid as his counselor, and Knauer as an

administrative review board member. Although he alleges that his grievance was rejected by

grievance officials (Doc. 1, p. 9), the simple denial of a grievance does not amount to a

constitutional violation. He also alleges that Mercier failed to follow proper procedures in denying

his grievance, but those allegations also fail to state a claim. Owens v. Hinsley, 635 F.3d 950, 953

(7th Cir. 2011) (“[T]he alleged mishandling of [a prisoner’s] grievance by persons who otherwise

did not cause or participate in the underlying conduct states no claim.”); George v. Smith, 507 F.3d

605, 609-10 (7th Cir. 2007).

       Garcia does allege that John Doe segregation officers retaliated against him and subjected

him to intentional infliction of emotional distress by heckling him and referring to him as a sexual




                                                  3
    Case 3:20-cv-00926-NJR Document 10 Filed 12/14/20 Page 4 of 5 Page ID #58




pervert. But Garcia names a group of individuals which is improper. 1 He notes that there are

“several” segregation officers that participated in the retaliation and caused him emotional distress,

but he does not know their names (Id. at pp. 4 and 11). He fails, however, to even indicate the

number of officers that were involved in the improper conduct. To state a Section 1983 claim

against an individual or entity, Garcia must specifically identify them, by name or Doe designation.

See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); Fed. R. Civ. P. 8(a)(2). Thus, the

unknown officers are also DISMISSED without prejudice.

        Accordingly, the Court DISMISSES Garcia’s Complaint (Doc. 1). Should Garcia want to

pursue his claims, he will need to file an Amended Complaint. A successful Complaint generally

alleges “the who, what, when, where, and how…” See DiLeo v. Ernst & Young, 901 F.2d 624, 627

(7th Cir. 1990). Should he file an Amended Complaint, Garcia should include sufficient allegations

against each defendant to describe what the defendant did or failed to do to violate his

constitutional rights. If he does not know the name of a specific defendant, he should refer to them

by a John Doe designation (i.e., John Doe #1 segregation officer, etc.).

                                               Disposition

        For the reasons stated above, Garcia’s Complaint is DISMISSED without prejudice.

Garcia is GRANTED leave to file a “First Amended Complaint” on or before January 14, 2021.

Should he fail to file his First Amended Complaint within the allotted time or consistent with the

instructions set forth in this Order, the entire case shall be dismissed with prejudice for failure to

comply with a court order and/or for failure to prosecute his claims. Fed. R. App. P. 41(b). See




1
 Group defendants create problems with service of process. See Jenkins v. Wisconsin Res. Ctr., No. 09-
CV-323-BBC, 2009 WL 1797849, at *1 (W.D. Wis. June 24, 2009) (a group of people cannot be sued;
each defendant must be an individual or legal entity that may accept service of a complaint) (citing Fed. R.
Civ. P. 4(e)-(j)).
                                                     4
 Case 3:20-cv-00926-NJR Document 10 Filed 12/14/20 Page 5 of 5 Page ID #59




generally Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466

(7th Cir. 1994); 28 U.S.C. § 1915(e)(2).

       An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1

(7th Cir. 2004). The Court will not accept piecemeal amendments to the original Complaint. Thus,

the First Amended Complaint must stand on its own, without reference to any previous pleading,

and Garcia must re-file any exhibits he wishes the Court to consider along with the First Amended

Complaint. The First Amended Complaint is subject to review pursuant to 28 U.S.C. § 1915A.

       Garcia is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether he elects to file a First Amended Complaint. See 28 U.S.C. § 1915(b)(1); Lucien v.

Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Garcia is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).



       IT IS SO ORDERED.

       DATED: 12/14/2020

                                                      ____________________________
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge


                                                 5
